DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered. Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection necessitated by amendment does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 9-11 is/are rejected under 35 U.S.C. 103 as being obvious over Zeller et al. ("Co-simulation of self-adaptive automotive embedded systems." 2010 IEEE/IFIP International Conference on Embedded and Ubiquitous Computing. IEEE, 2010.), hereinafter Zeller in view of Ito et al. (US PGPub 20120123764), hereinafter Ito2, and Schroeter et al. (US-20160033952-A1), hereinafter Schroeter.
Regarding claim 1, Zeller teaches a system (pg. 73 col. 2 “In this paper we outline a virtual prototyping environment, which enables the co-simulation of adaptive automotive embedded systems.”) comprising:
a co-simulation including at least a first virtual electronic control unit (vECU) as a first simulator and a second vECU as a second simulator (Fig. 2 and pg. 75 col. 1 “Models of the hardware represent the physical hardware platforms (ECUs) included in the vehicle.” And col. 2 “The different hardware components are organized hierarchically in the model of the ECU. Each hardware component is represented by a SystemC module sc_module. In early stages of the development process the hardware components are simply described by a set of attributes (e.g. CPU frequency, memory capacities, read/write latencies, etc.). Later, the functional behavior is added for more detailed simulations.” Also see pg. 78 col. 2 “In our example, five ECUs are available as allocation targets for the Exterior Light application:”);
executing a third vECU, wherein a virtual controller area network (CAN) router is executed on the third vECU, the virtual CAN router directing CAN communications (pg. 75 col. the model of the interconnection network includes a sc_module of the bus arbitration (Arbiter)” Examiner notes that in light of the specification [0055] the broadest reasonable interpretation of an ECU is an embedded system that controls one or more of the systems, subsystems or components in a vehicle, therefore a virtual ECU could be interpreted as a virtual system that controls one or more of the subsystems. Therefore the sc-module corresponds to the broadest reasonable interpretation of a third vECU. Also see pg. 76 col. 1) on a virtual CAN bus that enables CAN communications between the first vECU and the second vECU (pg. 75 col. 2 “For this purpose, a sc_channel is available, which implements a communication bus for the interconnection of hardware components.” And “For interconnecting multiple ECUs, a model of the automotive bus system is needed. Therefore, the SystemC modules representing the ECUs are connected to a sc_channel implementing an automotive communication protocol, e.g. Controller Area Network” And pg. 78 col. 2 “These ECUs are connected by a low speed CAN bus (Fig. 10).”);
executing the first vECU and the second vECU as part of execution of the co-simulation, wherein the virtual CAN router executed by the third vECU enables the first vECU and the second vECU to communicate using a CAN protocol (pg. 77 col. 1 “Therefore, each message send by a SWF is checked by the Virtual Software Bus. If the communication partner is located on the same ECU, the message is directly passed to the receiver; else the message is transmitted to the ECU on which the sending SWF is located. Then, the ECU sends the message over the interconnection bus to the ECU on which the receiver of the message is currently located.” And pg. 78 col. 2 “By creating a SystemC simulation out of the EASTADL2 model, each software function, each sensor and each actuator of our example is implemented as an individual sc_modules. All software functions are derived from the generic module SWF which implements all methods needed to communicate with other software functions (Fig. 11). In addition, it implements the actual behavior of the function.” And pg. 79 col. 1 “In the same manner, the ECUs within our case study are implemented. Each ECU inherits its basic methods form the generic SystemC module ECU. Each control unit implements two interfaces: The VirtualSoftwareBus_If which connects the ECU to the Virtual Software Bus and the Bus_If which enables the data transmission via the InterconnectionNetwork (Fig. 12). In our example, the ECUs are connected by a Low Speed CAN Bus.” And col. 2 “With this simulation it is possible to evaluate the ”normal” system behavior as well as the adaptive behavior of the exemplary application.”);
executing an emulator, the emulator sending emulated vehicle-level CAN traffic that simulates a plurality of electronic control units communicating over the virtual CAN router and virtual CAN bus (pg. 79 “Each control unit implements two interfaces: The VirtualSoftwareBus_If which connects the ECU to the Virtual Software Bus and the Bus_If which enables the data transmission via the InterconnectionNetwork (Fig. 12). In our example, the ECUs are connected by a Low Speed CAN Bus.”), the emulated vehicle-level CAN traffic including sending, by the emulator, a plurality of frames of data containing between a minimum and maximum amount of data (pg. 75 col. 2 “to send and receive messages” and pg. 77 col. 1 “each message send by a SWF” and “the ECU sends the message” Examiner notes that a minimum amount of data could be any data greater than or equal to zero data, e.g. an empty message, and a maximum amount data could be the maximum amount of data allowed by the system, therefore each sent/receive message corresponds to the broadest reasonable interpretation of a frame of data containing between a minimum and maximum amount of data) to simulate a level of CAN network traffic while the first vECU and the second vECU at least Therefore, each message send by a SWF is checked by the Virtual Software Bus. If the communication partner is located on the same ECU, the message is directly passed to the receiver; else the message is transmitted to the ECU on which the sending SWF is located. Then, the ECU sends the message over the interconnection bus to the ECU on which the receiver of the message is currently located.”).
Zeller does not appear to explicitly disclose one or more processors; and one or more non-transitory computer-readable media maintaining executable instructions, which, when executed by the one or more processors, program the one or more processors to perform operations, receiving, from a client computing device, one or more inputs for configuring a co-simulation, and sending a result of the co-simulation to the client computing device.
However, Ito2 teaches one or more processors; and one or more non-transitory computer-readable media maintaining executable instructions, which, when executed by the one or more processors, program the one or more processors to perform operations (Ito2 [0051] “The above configuration is called the present system below. The user terminal 107 and the software provider terminal 108 can access the present system only via the screen data transmission system 104 using secure communication. Note that each of the systems, computational resources and terminals are constructed by a computer including a processor, a memory and an interface.”); receiving, from a client computing device, one or more inputs for configuring a co-simulation (Ito2 [0001] “The present invention relates to a technology used in a development environment, in which a plurality of simulators execute a coordinated complicated simulation in the development of an embedded system.” And Fig. 3 [0066] “First, in Step 307, the user inputs a simulation configuration (dependency relationship of a plurality of simulation tasks) using a plurality of commercial simulation software (or simulators) to the dynamic computational resource distribution system 100 from the user terminal 107”); sending a result of the co-simulation to the client computing device (Ito2 [0076] “The result of the simulation executed in the simulation computational resources 101 is transmitted to the simulation result visualization system 102. As described above, the simulation result is processed into a form desired by the user and presented to the user terminal 107 via the screen data transmission system 104 using the secure communication.”)..
Zeller and Ito2 are analogous art because they are from the same field of endeavor of co-simulation methods.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the co-simulation disclosed by Zeller with the computing system for configuring the simulation and outputting results disclosed by Ito2.
 One of ordinary skill in the art would have been motivated to make this modification in order to “to suppress cost required for introduction and maintenance of a development environment including a plurality of simulators, share design information and facilitate adjustment of parameters of the simulators” (Ito2 [0011]).
Zeller in combination with Ito2 does not explicitly recite allocating computer resources including a first, second, third or fourth Virtual machines as explicitly recited however this appears to be merely a design choice (see MPEP 2144.04) and is taught by Schroeter.
Schroeter teaches a virtual machine that executes a virtual area network between the first simulator and the second simulator and executing communication by a virtual machine ([0045] “the orchestration virtual machine can be arranged to configure a data communication connection between the resulting emulating virtual machines and the simulation virtual machine based on the communication configuration information of the engineering data, thereby performing a complete automatic setup of a virtual local area network which represents a virtual duplicate of the real physical communication network in the industrial plant between DCS and operating elements of the production process.” Also see [0039] “The virtual machines created from the virtual machine templates and intended for simulating the DCS can be referred to as emulating virtual machines”).
Zeller, Ito2 and Schroeter are analogous art because they are from the same field of endeavor of simulation systems.
One of ordinary skill in the art would have been motivated to make this modification in order to make the test environment scalable and independent of hardware (Schroeter [0015]) and be able to freely distribute across multiple computer devices (Schroeter [0016]). Additional teachings and motivation for distributing across multiple VMs is taught in Sirer et al. ("Distributed virtual machines: A system architecture for network computing." Proceedings of the 8th ACM SIGOPS European workshop on Support for composing distributed applications. 1998.) and would “distributed virtual machine architectures enable higher integrity, manageability, performance and scalability than monolithic virtual machines where all components reside on all clients” (Sirer et al. abstract)).

Regarding claim 4, the references teach the system as recited in claim 1. Zeller further teaches configuring a simulation manager for instructing execution of the co-simulation by instructing execution of first vECU by a first simulation controller, and execution of the second The scheduler is represented by a distinct SystemC module. Each ECU includes an instance of the scheduler which implements the Fixed-Priority Preemptive Scheduling (FPPS) algorithm as defined by AUTOSAR. In every time step, the scheduler determines the task which is executed on the CPU. Because tasks can be either periodic (triggered in a certain time interval) or aperiodic (triggered by a certain event), the scheduler must be able to deal with both kinds of tasks.”).
Zeller in combination with Ito2 does not appear to explicitly disclose components distributed across multiple virtual machines and a simulation manager within a virtual machine.
However, Schroeter further teaches component distributed across multiple virtual machines and a simulation manger within a virtual machine ([0019] “The orchestration virtual machine is configured to ... communicate with the resulting emulating virtual machines and the at least one or a further human machine interface in order to run the soft emulators of the resulting emulating virtual machines according to simulation commands entered via the at least one or the further human machine interface.” Also see [0038] “orchestration virtual machine can create copies of the virtual machines templates based on the copy of engineering data recently copied into the cloud, thereby creating new virtual machines, where each new virtual machine together with the soft emulator installed on it serves as a simulation device for one control or one communication element newly introduced into the DCS.” And [0040] “the orchestration virtual machine starts the emulating virtual machines and configures them according to the communication related information contained in the copy of the engineering data, such as the IP-Address of the particular DCS element ”).

Regarding claim 9, the references teach the system as recited in claim 1. Zeller does not appear to explicitly teach a GUI for enabling selection of a configuration of the co-simulation.
However, Ito2 further teaches prior to receiving the one or more inputs from the client computing device, sending, to the client computing device, information for presenting a graphic user interface (GUI) on the client computing device, the GUI including virtual controls to enable selection of a configuration of the co-simulation ([0143] “FIG. 10 shows a screen image showing an example of a user interface of a simulation task. This user interface presents an allocation result of the simulation task configuration to the simulation computational resources 101 to the user terminal 107. In this embodiment, the screen display of the simulation task input device 704 is reused and a planned end time of the simulation, total cost for the simulation and its breakdown are displayed on this screen”); and
receiving, from the client computing device, via the GUI, the one or more inputs for configuring the co-simulation ([0023] “FIG. 7 is a diagram showing the first embodiment of the present invention and an example of a screen image of a simulation task input device.” And  [0067] “constructs an actual simulation task so that the simulation task configuration is optimally executed based on a coupling relationship of the parts (mechanism to be developed, hardware, software) in the simulation task input from the user terminal 107.” And [0109] “the user terminal 107 creates a simulation configuration desired by the user using the simulation task input device 704.”).

Regarding claim 10, the references teach the system of claim 9. Zeller further connection types including a virtual CAN bus (pg. 75 col. 2 “For this purpose, a sc_channel is available, which implements a communication bus for the interconnection of hardware components.” And “For interconnecting multiple ECUs, a model of the automotive bus system is needed. Therefore, the SystemC modules representing the ECUs are connected to a sc_channel implementing an automotive communication protocol, e.g. Controller Area Network” And pg. 78 col. 2 “These ECUs are connected by a low speed CAN bus (Fig. 10).”).
	Zeller does not appear to explicitly teach a GUI for indicating connection types.
However, Ito2 further teaches receiving, from the client computing device, via the GUI, an indication of a connection type between the first simulator and the second simulator wherein the GUI enables selection of connection types; and configuring the virtual CAN bus or the virtual signal bus between the first simulator and the second simulator based on the indication of the connection type ([0004] “In a mechanism/hardware/software collaborated simulation, a collaborative simulation at the overall product level is executed by mutually connecting different types of simulators since usable simulators differ depending on the configurations of the mechanism and the hardware to be simulated and simulation models created for specific simulators are already accumulated.” And [0010] “connection parameters among the simulators.” And [0067] “the simulation task configuration is optimally executed based on a coupling relationship of the parts (mechanism to be developed, hardware, software) in the simulation task input from the user terminal 107.” And [0109] “the user terminal 107 creates a simulation configuration desired by the user using the simulation task input device 704.” And  [0131] “The user can arrange the part blocks 804 selected from the tool palette 802 on the task configuration display region 801 and describe an inter-part connection relationship among part blocks 820 to 825 arranged on the task configuration display region 801 using arrow lines 815.” And [0135] “On a setting display region 814 for parameters relating to the overall simulation configuration, the user sets parameters used by the simulation task creating device 705 at the time of creating a simulation task to be described later.” And [0149] “On a setting display region 814 for parameters relating to the overall simulation configuration, the user sets parameters used by the simulation task creating device 705 at the time of creating a simulation task to be described later.” And [0176] “the tool/model database 709 stores identifiers (part name in FIG. 19) of the simulation models, identifiers (tool in FIG. 19) of the simulators capable of executing the simulation models, version information (version in FIG. 19) of the executable simulators, granularities of the simulation models (model granularity in FIG. 19) and the numbers of input/output ports of the simulation models as connection information in FIG. 19.”).

Regarding claim 11, the references teach the system of claim 9. Zeller does not appear to explicitly teach receiving a simulation end time and execution instructions via a GUI. 
However, Ito2 further teaches receiving, from the client computing device, via the GUI, time information indicating at least an end time for the co-simulation (Ito2 [0136] “the user designates a target end time 816 of the simulation configuration designated from the user terminal 107.”); receiving, from the client computing device, via the GUI, an instruction requesting execution of the co-simulation (Ito2 [0013] “the user instructs the simulation task issuing device 723 to execute the created simulation task from the user terminal 107 in next Step 309.”); and
at least partially in response to receiving the instruction, executing the co-simulation according to the time information (Ito2 [0055] “executes the simulation based on a request from the user terminal 107.” and [0144] “Two methods, i.e. a method for designating a time at which the simulation is desired to be finished as in FIG. 10 and a method for designating the elapse of time are supposed as a method for presenting the planed end time of the simulation. In the present invention, a widely or publicly known technology may be used for this designation method.”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being obvious over Zeller in view of Ito2 and Schroeter and in further view of Kajitani et al. (US 20090306952), hereinafter Kajitani.
Regarding claim 2, Zeller in combination with Ito2 and Schroeter teach the system as recited in claim 1. Zeller further teaches the operations further comprising:
executing a first model on the first virtual machine, the first model simulating a first vehicle plant (pg. 76 col. 1 “The actual behavior of the automotive embedded system is represented by a set of so-called Software Functions (SWF). A SWF is an atomic functionality provided by one single OS task and corresponds to the Software Components (SWC) in AUTOSAR. In our approach each SWF is represented by a sc_module. Each SWF is characterized.” And pg. 78 col. 1 “This use case is referred to as the Exterior Light functionality of a modern automobile which consists of the sub-features Driving Light, Parking Light, High Beam, Braking Light, Fog Light, Fog Rear Light and Reverse Gear Light [28]. Furthermore, the Exterior Light functionality consists of a set of sensors to trigger the different subfeatures and a set of actuators to control the actual lights of the car (Fig. 8).” And col. 2 “By creating a SystemC simulation out of the EASTADL2 model, each software function, each sensor and each actuator of our example is implemented as an individual sc_modules. All software functions are derived from the generic module SWF which implements all methods needed to communicate with other software functions (Fig. 11). In addition, it implements the actual behavior of the function.” And pg. 79 col. 1 “The same is done for the sensors and actuators. Each of the generic modules implements an interface to communicate via the VirtualSoftwareBus (Swf_If). Furthermore, each SWF implements an interface to be scheduled by the scheduler instance of any ECU (Scheduler_If). To supervise different parameters of the software function, several SoftwareMonitors may exist for each SWF. All these monitoring instances trigger one or more Controller which decide if and how to adapt the system.”);

executing a first simulated controller on the first vECU executed for providing signals to the first vehicle plant simulated by the first model (pg. 78 col. 2 “In our example, five ECUs are available as allocation targets for the Exterior Light application: Door Control Unit Driver (DCUD), Door Control Unit Co-Driver (DCUC), Switch Module Steering Column (SMSC), Body Power Module Front (BPMF) and Body Power Module Rear (BPMR). These ECUs are connected by a low speed CAN bus (Fig. 10).” And pg. 79 col. 1 “In the same manner, the ECUs within our case study are implemented.”); and
configuring a direct co-simulation interface between the first vECU and the first model, the direct co-simulation interface provided to enable direct communication of the signals between the vECU and the first model (pg. 77 col. 1 “Therefore, each message send by a SWF is checked by the Virtual Software Bus. If the communication partner is located on the same ECU, the message is directly passed to the receiver; else the message is transmitted to the ECU on which the sending SWF is located. Then, the ECU sends the message over the interconnection bus to the ECU on which the receiver of the message is currently located.”)

However, Kajitani teaches shared memory ([0075] “Physical unit simulators such as an engine simulator and a transmission simulator are prepared to receive inputs from the ECU emulators. The physical unit simulators are again connected to the ECU emulators through the shared memory of the work station”).
Zeller, Ito2, Schroeter and Kajitani are analogous art because they are from the same field of endeavor of simulation systems.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication between components disclosed by Zeller in combination with Ito2 and Schroeter with the shared memory disclosed by Kajitani, in order to substitute one known communication technique with another to obtain predictable results of facilitating communication between components. 
 One of ordinary skill in the art would have been motivated to make this modification in order to provide a technique for testing using software configuration without using expensive hardware devices (Kajitani [0013]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Zeller in view of Ito2 and Schroeter and in further view of Karner et al. ("Verification and analysis of dependable automotive communication systems based on HW/SW co-simulation." 2008 IEEE International Conference on Emerging Technologies and Factory Automation. IEEE, 2008.), hereinafter Karner.
Regarding claim 3, Zeller in combination with Ito2 and Schroeter teach the system as recited in claim 1. 
Zeller in combination with Ito2 and Schroeter does not appear to explicitly disclose wherein the CAN communications n the virtual CAN bus are communicated using an Internet protocol.
However, Karner teaches wherein the communications are communicated using an Internet protocol (pg. 445 col. 2 “These co-simulation interfaces communicate through abstract, peer-to-peer channels. Each of them establishes one connection (via TCP/IP or shared memory) to every other participating simulator”)
Zeller, Ito2, Schroeter and Karner are analogous art because they are from the same field of endeavor of simulation systems.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication between components disclosed by Zeller in combination with Ito2 and Schroeter with the internet protocol disclosed by Karner, in order to substitute one known communication protocol with another to obtain predictable results of facilitating communication between components. 
 One of ordinary skill in the art would have been motivated to make this modification in order to “decrease processing time while providing accurate models for the components of interest” (Karner pg. 444 col. 1).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being obvious over Zeller in view of Ito2 and Schroeter and in further view of Ogasawara et al. ("Exploring many task computing 
Regarding claim 5, Zeller in combination with Ito2 and Schroeter teach the system as recited in claim 1. 
Zeller further teaches a first model executable on the first simulator and second model executable on the second simulator (pg. 78 col. 2 “In our example, five ECUs are available as allocation targets for the Exterior Light application: Door Control Unit Driver (DCUD), Door Control Unit Co-Driver (DCUC), Switch Module Steering Column (SMSC), Body Power Module Front (BPMF) and Body Power Module Rear (BPMR). These ECUs are connected by a low speed CAN bus (Fig. 10).” And pg. 79 col. 1 “In the same manner, the ECUs within our case study are implemented.”).
Zeller in combination with Ito2 and Schroeter does not appear to explicitly disclose a parameter sweep.
However, Ogasawara teaches receiving first parameter sweep information including at least one of: a range and an increment for a parameters; or a list of parameter values for  parameters; and determining a plurality of sets including combinations of a plurality values for the parameters for executing a plurality of the simulations (Fig. 2 and pg.3 col. 1 “Parameter sweep parallelism is characterized by the simultaneous execution of one activity of the workflow 𝑾𝒇 (or all the activities of 𝑾𝒇), each execution using different values for the parameters Pt. For example, suppose that a given 𝑾𝒇 has parameters 𝒑𝒕𝟏, 𝒑𝒕𝟐 and 𝒑𝒕𝟑. Suppose also that the domain of possible values for parameters 𝒑𝒕𝟏, 𝒑𝒕𝟐 and 𝒑𝒕𝟑 is 𝑫𝒑𝒕𝟏, = [x, x’], 𝑫𝒑𝒕𝟐 = [y, y’] 𝑫𝒑𝒕𝟑 = [z, z’]. One instance of one activity ai of 𝑾𝒇 may consume values x, y, z for parameters 𝒑𝒕𝟏, 𝒑𝒕𝟐 and 𝒑𝒕𝟑 respectively, and another instance may consume values x’, y’ and z’, and so on. This can be achieved by allocating a different configuration of values for the parameters in Pt at each node of the MTC environment. Formally, these configurations are formed by taking the parameter values from the domain in a given order. Thus, the first configuration uses 𝑫𝒑𝒕𝟏 [1] (which denotes the first value in 𝑫𝒑𝒕𝟏), 𝑫𝒑𝒕𝟐 [1], and 𝑫𝒑𝒕𝟑. The second configuration uses 𝑫𝒑𝒕𝟏 [2], 𝑫𝒑𝒕𝟐 [2], and 𝑫𝒑𝒕𝟑 [2], and so on. The set of output data Ok generated by the k-th execution needs to be aggregated, since they refer to different executions of the same experiment. Figure 2 illustrates this kind of parallelism, where the same activity is replicated in n nodes”).
Zeller, Ito2, Schroeter and Ogasawara are analogous art because they are from the same field of endeavor of simulation systems.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combined the simulation system disclosed by Zeller in combination with Ito2 and Schroeter with the parameter sweep disclosed by Ogasawara. 
 One of ordinary skill in the art would have been motivated to make this modification in order to “to reduce the complexity involved in designing and managing activity/workflow parallel executions” (Ogasawara pg. 2 col. 1).

Regarding claim 6, the references teach the system of claim 5. Zeller in combination with Ito2 does not appear to disclose a plurality of virtual machines. However Schroeter discloses components distributed across multiple virtual machines ([0019] “The orchestration virtual machine is configured to ... communicate with the resulting emulating virtual machines and the at least one or a further human machine interface in order to run the soft emulators of the resulting emulating virtual machines according to simulation commands entered via the at least one or the further human machine interface.” Also see [0038] “orchestration virtual machine can create copies of the virtual machines templates based on the copy of engineering data recently copied into the cloud, thereby creating new virtual machines, where each new virtual machine together with the soft emulator installed on it serves as a simulation device for one control or one communication element newly introduced into the DCS.” And [0040] “the orchestration virtual machine starts the emulating virtual machines and configures them according to the communication related information contained in the copy of the engineering data, such as the IP-Address of the particular DCS element ”). 
Zeller in combination with Ito2 and Schroeter does not appear to explicitly teach executing a plurality of instances in parallel.
However, Ogasawara further teaches executing a plurality of instances of the simulation in parallel using different combinations of the values (Fig. 2 and pg.3 col. 1 “Parameter sweep parallelism is characterized by the simultaneous execution of one activity of the workflow 𝑾𝒇 (or all the activities of 𝑾𝒇), each execution using different values for the parameters Pt.”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Zeller in view of Ito2 and Schroeter and in further view  Tseng et al. (US PGPub 20080133202), hereafter Tseng.
Regarding claim 7, Zeller in combination with Ito2 and Schroeter teaches all the limitations of claim 1.
Zeller in combination with Ito2 and Schroeter does not appear to explicitly disclose determining, for the co-simulation, a first model for execution on the first simulator and a second 
However, Tseng teaches determining, for the co-simulation, a first model for execution on the first simulator and a second model for execution on another instance of the first simulator;
consolidating the first model and the second model into a consolidated model; and executing the consolidated model on the first simulator as part of the co-simulation. ([0048] “each invocation of a circuit simulator involves submitting the circuit simulator run to a job queuing system, license checking, circuit parsing, the actual simulation, and then writing and reading files over a network of computers. There is significant performance overhead beyond the useful work performed by the circuit simulator. Various grouping techniques can be used to collect multiple similar simulations together into the same circuit "deck" (i.e., input feed to the circuit simulation engine) to reduce the number of circuit invocations.” And [0049] “To reduce the circuit simulation overhead, in one embodiment, a tight integration with a circuit simulator through a low level application programming interface (API) is provided. One example of the low level API is C programming language API to the circuit simulator engine. The low level API provides an efficient access to the circuit simulator due to low computational overheads. The circuit parsing is performed once and re-used many times. The circuit "deck" is written directly to the circuit simulator, and the results read directly from it, without incurring any hard disk and network traffic overhead or routing the data through other layers of the operating system. Further, in one embodiment, license checking is eliminated from each circuit invocation to speed up API response time for actual simulation requests.”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulation system disclosed by Ito in combination with Zeller in combination with Ito2 and Schroeter with the model consolidation disclosed by Tseng.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of simulator invocations (Tseng [0048]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being obvious over Zeller in view of Ito2, Schroeter and Tseng and in further view of Sakata (US PGPUB 20140013211).
Regarding claim 8, Zeller in combination with Ito2, Schroeter and Tseng teaches all limitations of claim 7.
Zeller in combination with Ito2, and Schroeter does not appear to explicitly teach determining that models are executable on the same simulator.
However, Tseng further teaches determining that the first model and the second model are executable on a same simulator ([0048] “Various grouping techniques can be used to collect multiple similar simulations together into the same circuit "deck" (i.e., input feed to the circuit simulation engine) to reduce the number of circuit invocations”).
Ito2 further teaches executing in sequence ([0145] “executable sequence of a simulation task configuration”).
Zeller in combination with Ito2, Schroeter and Tseng does not appear to explicitly disclose removing portions of file headers.
As a variation of this first method, the differential CSS application program (204) may merge the default CSS file and the differential CSS file into a new CSS file, changing the content file so that it links to the newly created CSS file. FIG. 7B2 is an example of the header of the content file changed by the differential CSS application program (204) with this method.”).
Zeller, Ito2, Schroeter, Tseng and Sakata are analogous art because Sakata is reasonably pertinent to the problem faced by Ito, Ito2, and Tseng (even if it is not the same field of endeavor as the claimed invention) because they all relate generating configurations in a computer environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulation system disclosed by Zeller in combination with Ito2, Schroeter and Tseng with the file merging disclosed by Sakata.
One of ordinary skill in the art would have been motivated to make this modification in order to eliminate the burden of managing multiple items (Sakata abstract).


Claim 12, 13, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Zeller in view of Ito2.
Regarding claim 12, Zeller teaches a method pg. 73 col. 2 “In this paper we outline a virtual prototyping environment, which enables the co-simulation of adaptive automotive embedded systems.” comprising:
a simulation including a first simulator and a second simulator; a first model executable on the first simulator and a second model executable on the second simulator, wherein the first model comprises a first virtual electronic control unit (vECU) and the second model comprises a second vECU (Fig. 2 and pg. 75 col. 1 “Models of the hardware represent the physical hardware platforms (ECUs) included in the vehicle.” And col. 2 “The different hardware components are organized hierarchically in the model of the ECU. Each hardware component is represented by a SystemC module sc_module. In early stages of the development process the hardware components are simply described by a set of attributes (e.g. CPU frequency, memory capacities, read/write latencies, etc.). Later, the functional behavior is added for more detailed simulations.” Also see pg. 78 col. 2 “In our example, five ECUs are available as allocation targets for the Exterior Light application:”);
executing the simulation by executing the first model including the first vECU on the first simulator, executing the second model including the second vECU on the second simulator, and executing a third model including a third vECU on a third simulator (pg. 77 col. 1 “Therefore, each message send by a SWF is checked by the Virtual Software Bus. If the communication partner is located on the same ECU, the message is directly passed to the receiver; else the message is transmitted to the ECU on which the sending SWF is located. Then, the ECU sends the message over the interconnection bus to the ECU on which the receiver of the message is currently located.” And pg. 78 col. 2 “By creating a SystemC simulation out of the EASTADL2 model, each software function, each sensor and each actuator of our example is implemented as an individual sc_modules. All software functions are derived from the generic module SWF which implements all methods needed to communicate with other software functions (Fig. 11). In addition, it implements the actual behavior of the function.” And pg. 79 col. 1 “In the same manner, the ECUs within our case study are implemented. Each ECU inherits its basic methods form the generic SystemC module ECU. Each control unit implements two interfaces: The VirtualSoftwareBus_If which connects the ECU to the Virtual Software Bus and the Bus_If which enables the data transmission via the InterconnectionNetwork (Fig. 12). In our example, the ECUs are connected by a Low Speed CAN Bus.” And col. 2 “With this simulation it is possible to evaluate the “normal” system behavior as well as the adaptive behavior of the exemplary application.”);
executing a virtual CAN router on the third vECU (pg. 75 col. 2 “the model of the interconnection network includes a sc_module of the bus arbitration (Arbiter)” Examiner notes that in light of the specification [0055] the broadest reasonable interpretation of an ECU is an embedded system that controls one or more of the systems, subsystems or components in a vehicle, therefore a virtual ECU could be interpreted as a virtual system that controls one or more of the subsystems. Therefore the sc-module corresponds to the broadest reasonable interpretation of a third vECU. Also see pg. 76 col. 1), the virtual CAN router directing CAN communications on a virtual CAN bus that enables CAN communications between the first vECU and the second vECU (pg. 75 col. 2 “For this purpose, a sc_channel is available, which implements a communication bus for the interconnection of hardware components.” And “For interconnecting multiple ECUs, a model of the automotive bus system is needed. Therefore, the SystemC modules representing the ECUs are connected to a sc_channel implementing an automotive communication protocol, e.g. Controller Area Network” And pg. 78 col. 2 “These ECUs are connected by a low speed CAN bus (Fig. 10).”); and
executing, by the one or more processors, an emulator that sends emulated vehicle-level CAN traffic that simulate a plurality of electronic control units communicating over the virtual CAN router and virtual CAN bus (pg. 79 “Each control unit implements two interfaces: The VirtualSoftwareBus_If which connects the ECU to the Virtual Software Bus and the Bus_If which enables the data transmission via the InterconnectionNetwork (Fig. 12). In our example, the ECUs are connected by a Low Speed CAN Bus.”), the emulated vehicle-level CAN traffic including a plurality of frames of data containing between a minimum and maximum amount of data (pg. 75 col. 2 “to send and receive messages” and pg. 77 col. 1 “each message send by a SWF” and “the ECU sends the message” Examiner notes that a minimum amount of data could be any data greater than or equal to zero data, e.g. an empty message, and a maximum amount data could be the maximum amount of data allowed by the system, therefore each sent/receive message corresponds to the broadest reasonable interpretation of a frame of data containing between a minimum and maximum amount of data) to simulate a level of CAN network traffic while the first vECU and the second vECU at least one of send or receive CAN communications (pg. 77 col. 1 “Therefore, each message send by a SWF is checked by the Virtual Software Bus. If the communication partner is located on the same ECU, the message is directly passed to the receiver; else the message is transmitted to the ECU on which the sending SWF is located. Then, the ECU sends the message over the interconnection bus to the ECU on which the receiver of the message is currently located.”).

However, Ito2 teaches one or more processors (Ito2 [0051] “The above configuration is called the present system below. The user terminal 107 and the software provider terminal 108 can access the present system only via the screen data transmission system 104 using secure communication. Note that each of the systems, computational resources and terminals are constructed by a computer including a processor, a memory and an interface.”); receiving, by one or more processors, from a client computing device, an instruction to create a simulation including a first simulator and a second simulator; receiving, by the one or more processors, from the client computing device, an indication of a first model file executable on the first simulator (Ito2 [0001] “The present invention relates to a technology used in a development environment, in which a plurality of simulators execute a coordinated complicated simulation in the development of an embedded system.” And [0064] “design files.” And Fig. 3 [0066] “First, in Step 307, the user inputs a simulation configuration (dependency relationship of a plurality of simulation tasks) using a plurality of commercial simulation software (or simulators) to the dynamic computational resource distribution system 100 from the user terminal 107”).
Zeller and Ito2 are analogous art because they are from the same field of endeavor of co-simulation methods.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the co-simulation disclosed by Zeller with the computing system for configuring the simulation and outputting results disclosed by Ito2.


Regarding claim 13, the references teach the method of claim 12. Zeller further teaches configuring a first simulation controller for controlling execution of the first simulator and the first model and configuring a second simulation controller for controlling execution of the second simulator and the second model (pg. 76 col. 2 “The scheduler is represented by a distinct SystemC module. Each ECU includes an instance of the scheduler which implements the Fixed-Priority Preemptive Scheduling (FPPS) algorithm as defined by AUTOSAR. In every time step, the scheduler determines the task which is executed on the CPU. Because tasks can be either periodic (triggered in a certain time interval) or aperiodic (triggered by a certain event), the scheduler must be able to deal with both kinds of tasks.”).

	Regarding claim 15, the references teach a system comprising: one or more physical computing devices and a storage, wherein the one or more of the physical computing devices are programmed to: receive, from a client computing device, an indication of a simulation including a first virtual electronic control unit (vECU) as first simulator and a second vECU as a second simulator; execute the first vECU, the second vECU, and a third vECU; execute a virtual controller area network (CAN) router on the third vECU, the virtual CAN router directing CAN communications on a virtual CAN bus that enables CAN communications using a CAN protocol see rejection claim 12).

	Regarding claim 16, the references teach the system as recited in claim 15, wherein the one or more physical computing devices are programmed to: configure a first simulation controller controlling execution of the first vECU configure a second simulation controller for controlling execution of the second vECU (see rejection claim 13).

Regarding claim 20, the references teach the system as recited in claim 15. Zeller further connection types including a virtual CAN bus (pg. 75 col. 2 “For this purpose, a sc_channel is available, which implements a communication bus for the interconnection of hardware components.” And “For interconnecting multiple ECUs, a model of the automotive bus system is needed. Therefore, the SystemC modules representing the ECUs are connected to a sc_channel implementing an automotive communication protocol, e.g. Controller Area Network” And pg. 78 col. 2 “These ECUs are connected by a low speed CAN bus (Fig. 10).”).
Zeller does not appear to explicitly teach a GUI for enabling selection of a configuration of the co-simulation and a GUI for indicating connection types.
FIG. 10 shows a screen image showing an example of a user interface of a simulation task. This user interface presents an allocation result of the simulation task configuration to the simulation computational resources 101 to the user terminal 107. In this embodiment, the screen display of the simulation task input device 704 is reused and a planned end time of the simulation, total cost for the simulation and its breakdown are displayed on this screen”); and
receiving, from the client computing device, via the GUI, the one or more inputs for configuring the co-simulation ([0023] “FIG. 7 is a diagram showing the first embodiment of the present invention and an example of a screen image of a simulation task input device.” And  [0067] “constructs an actual simulation task so that the simulation task configuration is optimally executed based on a coupling relationship of the parts (mechanism to be developed, hardware, software) in the simulation task input from the user terminal 107.” And [0109] “the user terminal 107 creates a simulation configuration desired by the user using the simulation task input device 704.”);
receiving, from the client computing device, via the GUI, an indication of a connection type between the first simulator and the second simulator wherein the GUI enables selection of connection types; and configuring the virtual CAN bus or the virtual signal bus between the first simulator and the second simulator based on the indication of the connection type ([0004] “In a mechanism/hardware/software collaborated simulation, a collaborative simulation at the overall product level is executed by mutually connecting different types of simulators since usable simulators differ depending on the configurations of the mechanism and the hardware to be simulated and simulation models created for specific simulators are already accumulated.” And [0010] “connection parameters among the simulators.” And [0067] “the simulation task configuration is optimally executed based on a coupling relationship of the parts (mechanism to be developed, hardware, software) in the simulation task input from the user terminal 107.” And [0109] “the user terminal 107 creates a simulation configuration desired by the user using the simulation task input device 704.” And  [0131] “The user can arrange the part blocks 804 selected from the tool palette 802 on the task configuration display region 801 and describe an inter-part connection relationship among part blocks 820 to 825 arranged on the task configuration display region 801 using arrow lines 815.” And [0135] “On a setting display region 814 for parameters relating to the overall simulation configuration, the user sets parameters used by the simulation task creating device 705 at the time of creating a simulation task to be described later.” And [0149] “On a setting display region 814 for parameters relating to the overall simulation configuration, the user sets parameters used by the simulation task creating device 705 at the time of creating a simulation task to be described later.” And [0176] “the tool/model database 709 stores identifiers (part name in FIG. 19) of the simulation models, identifiers (tool in FIG. 19) of the simulators capable of executing the simulation models, version information (version in FIG. 19) of the executable simulators, granularities of the simulation models (model granularity in FIG. 19) and the numbers of input/output ports of the simulation models as connection information in FIG. 19.”).


Regarding claim 14, Zeller in combination with Ito2 teach the method as recited in claim 12. 
Zeller further teaches a first model executable on the first simulator and second model executable on the second simulator (pg. 78 col. 2 “In our example, five ECUs are available as allocation targets for the Exterior Light application: Door Control Unit Driver (DCUD), Door Control Unit Co-Driver (DCUC), Switch Module Steering Column (SMSC), Body Power Module Front (BPMF) and Body Power Module Rear (BPMR). These ECUs are connected by a low speed CAN bus (Fig. 10).” And pg. 79 col. 1 “In the same manner, the ECUs within our case study are implemented.”).
Zeller in combination with Ito2 does not appear to explicitly disclose a parameter sweep.
However, Ogasawara teaches receiving first parameter sweep information including at least one of: a range and an increment for a parameter; or a list of parameter values for  parameters; and determining a plurality of sets including combinations of a plurality values for the parameters for executing a plurality of the simulations (Fig. 2 and pg.3 col. 1 “Parameter sweep parallelism is characterized by the simultaneous execution of one activity of the workflow 𝑾𝒇 (or all the activities of 𝑾𝒇), each execution using different values for the parameters Pt. For example, suppose that a given 𝑾𝒇 has parameters 𝒑𝒕𝟏, 𝒑𝒕𝟐 and 𝒑𝒕𝟑. Suppose also that the domain of possible values for parameters 𝒑𝒕𝟏, 𝒑𝒕𝟐 and 𝒑𝒕𝟑 is 𝑫𝒑𝒕𝟏, = [x, x’], 𝑫𝒑𝒕𝟐 = [y, y’] 𝑫𝒑𝒕𝟑 = [z, z’]. One instance of one activity ai of 𝑾𝒇 may consume values x, y, z for parameters 𝒑𝒕𝟏, 𝒑𝒕𝟐 and 𝒑𝒕𝟑 respectively, and another instance may consume values x’, y’ and z’, and so on. This can be achieved by allocating a different configuration of values for the parameters in Pt at each node of the MTC environment. Formally, these configurations are formed by taking the parameter values from the domain in a given order. Thus, the first configuration uses 𝑫𝒑𝒕𝟏 [1] (which denotes the first value in 𝑫𝒑𝒕𝟏), 𝑫𝒑𝒕𝟐 [1], and 𝑫𝒑𝒕𝟑. The second configuration uses 𝑫𝒑𝒕𝟏 [2], 𝑫𝒑𝒕𝟐 [2], and 𝑫𝒑𝒕𝟑 [2], and so on. The set of output data Ok generated by the k-th execution needs to be aggregated, since they refer to different executions of the same experiment. Figure 2 illustrates this kind of parallelism, where the same activity is replicated in n nodes”).
Zeller, Ito2, and Ogasawara are analogous art because they are from the same field of endeavor of simulation systems.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combined the simulation system disclosed by Zeller in combination with Ito2 with the parameter sweep disclosed by Ogasawara. 
 One of ordinary skill in the art would have been motivated to make this modification in order to “to reduce the complexity involved in designing and managing activity/workflow parallel executions” (Ogasawara pg. 2 col. 1).
Regarding claim 18, the references teach the system of claim 15, wherein the one or more physical computing devices are further programmed to: receive first parameter sweep information including at least one of: a range and an increment for a first parameter for the first vECU a list of parameter values for the first parameter for the first vECU and determining a plurality of values for the first parameter for executing in parallel a plurality of simulations using at least some of the plurality of values (see rejection claim 14).


Regarding claim 17, Zeller in combination with Ito2 teach the system as recited in claim 15. 
Zeller in combination with Ito2 does not appear to explicitly disclose wherein the CAN communications n the virtual CAN bus are communicated using an Internet protocol.
However, Karner teaches wherein the communications are communicated using an Internet protocol (pg. 445 col. 2 “These co-simulation interfaces communicate through abstract, peer-to-peer channels. Each of them establishes one connection (via TCP/IP or shared memory) to every other participating simulator”)
Zeller, Ito2, and Karner are analogous art because they are from the same field of endeavor of simulation systems.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication between components disclosed by Zeller in combination with Ito2 with the internet protocol disclosed by Karner, in order to substitute one known communication protocol with another to obtain predictable results of facilitating communication between components. 
 One of ordinary skill in the art would have been motivated to make this modification in order to “decrease processing time while providing accurate models for the components of interest” (Karner pg. 444 col. 1).


Regarding claim 19, Zeller in combination with Ito2 teaches all the limitations of claim 115.
Zeller in combination with Ito2 does not appear to explicitly disclose determining, for the co-simulation, a first model for execution on the first simulator and a second model for execution on another instance of the first simulator; consolidating the first model and the second model into a consolidated model; and executing the consolidated model on the first simulator as part of the co-simulation.
However, Tseng teaches determining, for the co-simulation, a first model for execution on the first simulator and a second model for execution on another instance of the first simulator;
consolidating the first model and the second model into a consolidated model; and executing the consolidated model on the first simulator as part of the co-simulation. ([0048] “each invocation of a circuit simulator involves submitting the circuit simulator run to a job queuing system, license checking, circuit parsing, the actual simulation, and then writing and reading files over a network of computers. There is significant performance overhead beyond the useful work performed by the circuit simulator. Various grouping techniques can be used to collect multiple similar simulations together into the same circuit "deck" (i.e., input feed to the circuit simulation engine) to reduce the number of circuit invocations.” And [0049] “To reduce the circuit simulation overhead, in one embodiment, a tight integration with a circuit simulator through a low level application programming interface (API) is provided. One example of the low level API is C programming language API to the circuit simulator engine. The low level API provides an efficient access to the circuit simulator due to low computational overheads. The circuit parsing is performed once and re-used many times. The circuit "deck" is written directly to the circuit simulator, and the results read directly from it, without incurring any hard disk and network traffic overhead or routing the data through other layers of the operating system. Further, in one embodiment, license checking is eliminated from each circuit invocation to speed up API response time for actual simulation requests.”).
Zeller, Ito2, and Tseng are analogous art because they are from the same field of endeavor of computer environments for simulating.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulation system disclosed by Ito in combination with Zeller in combination with Ito2 with the model consolidation disclosed by Tseng.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of simulator invocations (Tseng [0048]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.J./Examiner, Art Unit 2128                 

                                                                                                                                                                                      
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128